

115 HR 4920 IH: To authorize the President to award the Medal of Honor to Colonel Philip J. Conran of the United States Air Force for acts of valor in Laos during the Vietnam War.
U.S. House of Representatives
2018-02-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



V115th CONGRESS2d SessionH. R. 4920IN THE HOUSE OF REPRESENTATIVESFebruary 2, 2018Mr. Carbajal introduced the following bill; which was referred to the Committee on Armed ServicesA BILLTo authorize the President to award the Medal of Honor to Colonel Philip J. Conran of the United
			 States Air Force for acts of valor in Laos during the Vietnam War.
	
		1. Authority for award of the medal of honor to colonel Philip J. Conran for acts of valor in Laos
			 during the Vietnam war
 (a)FindingsCongress finds the following: (1)While a Major in the United States Air Force, Philip J. Conran demonstrated extraordinary heroism in military operations against an opposing armed force as Aircraft Commander of a CH–3E helicopter of the 21st Special Operations Squadron, 56th Special Operations Wing, Nakhon Phanom Royal Thai Air Base, Thailand, in action in Laos on October 6, 1969.
 (2)The military referred to Laos as a classified location in Southeast Asia until decades after the Vietnam War ended when the role of the United States in Laos was declassified.
 (3)While attempting to rescue the crew of a downed helicopter, Major Conran’s aircraft was hit by intense hostile ground fire, yet despite the hostile ground fire, Major Conran continued the rescue operation and landed in the vicinity of the downed crewmen.
 (4)Once on the ground, he successfully evacuated his aircraft and assumed a major role in defending the crash site against an overwhelming hostile force until rescue was possible six hours later.
 (5)Major Conran repeatedly exposed himself to heavy barrages of enemy automatic weapons fire to extract essential equipment from the downed helicopters.
 (6)In spite of receiving a severe leg wound while exposed to enemy fire and trying to strengthen their position, Major Conran continued to encourage the others and did not mention his wound until he had lost all feeling in his leg.
 (7)Major Conran’s decision to come to the aid of his downed comrades, his heroic actions above and beyond the call of duty while under severe hostile fire, and his positive attitude throughout the ordeal were instrumental in enabling the two helicopter crews and 44 friendly troops to withstand superior odds until a rescue could be made.
 (b)AuthorizationNotwithstanding the time limitations specified in section 8744 of title 10, United States Code, or any other time limitation with respect to the awarding of certain medals to persons who served in the armed forces, the President is authorized to award the Medal of Honor under section 8741 of such title to retired United States Air Force Colonel Philip J. Conran for the acts of valor in Laos described in subsection (a).
			